         Case 8:19-bk-10822-CB Doc 32 Filed 03/13/19 Entered 03/13/19 21:56:08                                               Desc
                             Imaged Certificate of Notice Page 1 of 5
                                              United States Bankruptcy Court
                                             Central District of California
In re:                                                                                                     Case No. 19-10822-CB
The Trial Group LLP                                                                                        Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0973-8                  User: admin                        Page 1 of 1                          Date Rcvd: Mar 11, 2019
                                      Form ID: pdf042                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 13, 2019.
db             +The Trial Group LLP,   520 Newport Center Drive,   Suite 1400,   Newport Beach, CA 92660-7020

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 13, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 11, 2019 at the address(es) listed below:
              Jack A Reitman    on behalf of Interested Party    Courtesy NEF jareitman@lgbfirm.com,
               srichmond@lgbfirm.com;emeza@lgbfirm.com;vrichmond@lgbfirm.com
              James R Selth    on behalf of Interested Party   Courtesy NEF jim@wsrlaw.net,
               jselth@yahoo.com;brian@wsrlaw.net;vinnet@ecf.inforuptcy.com
              Jason M Frank    on behalf of Creditor   Jason Frank Law, PLC jfrank@lawfss.com,
               mnowowiejski@lawfss.com
              John P Reitman    on behalf of Interested Party    Courtesy NEF jreitman@lgbfirm.com,
               srichmond@lgbfirm.com;emeza@lgbfirm.com;vrichmond@lgbfirm.com
              Michael Avenatti     on behalf of Debtor   The Trial Group LLP mavenatti@eaganavenatti.com,
               jregnier@eaganavenatti.com
              Michael J Hauser    on behalf of U.S. Trustee   United States Trustee (SA) michael.hauser@usdoj.gov
              Ronald N Richards    on behalf of Interested Party    Courtesy NEF ron@ronaldrichards.com,
               morani@ronaldrichards.com,justin@ronaldrichards.com
              United States Trustee (SA)    ustpregion16.sa.ecf@usdoj.gov
                                                                                              TOTAL: 8
    Case 8:19-bk-10822-CB Doc 32 Filed 03/13/19 Entered 03/13/19 21:56:08                                                               Desc
                        Imaged Certificate of Notice Page 2 of 5

 Attorney or Party Name, Address, Telephone & FAX Nos.,                           FOR COURT USE ONLY
 State Bar No. & Email Address

 Jason M. Frank, SBN 190957
 Scott H. Sims, SBN 234148                                                                               FILED & ENTERED
 Andrew D. Stolper, SBN 205462
 Frank Sims & Stolper LLP
 19800 MacArthur Boulevard, Suite 855                                                                            MAR 11 2019
 Irvine, California 92612,
 Tel: 949-201-2400
                                                                                                           CLERK U.S. BANKRUPTCY COURT
 Fax: 949-201-2401                                                                                         Central District of California
 astolper@lawfss.com                                                                                       BY le         DEPUTY CLERK
 ssims@lawfss.com
 jfrank@lawfss.com
                                                                                                CHANGES MADE BY COURT

     Individual appearing without attorney
     Attorney for: Jason Frank Law, PLC, Judgment Creditor

                                          UNITED STATES BANKRUPTCY COURT
                                  CENTRAL DISTRICT OF CALIFORNIA ± SANTA ANA DIVISION

 In re:                                                                           CASE NO.: 8:19-bk-10822-CB

 THE TRIAL GROUP, LLP f/k/a Eagan Avenatti, LLP,                                  CHAPTER: 11

                                                                                  ORDER:
                                                                                         GRANTING APPLICATION AND
                                                                                         SETTING HEARING ON SHORTENED
                                                                                         NOTICE
                                                                                        DENYING APPLICATION FOR ORDER
                                                                  Debtor(s).            SETTING HEARING ON SHORTENED
                                                                                        NOTICE
                                                                                                [LBR 9075-1(b)]

 Movant (name): Judgment Creditor Jason Frank Law, PLC

1. Movant filed the following motion together with supporting declarations and (if any) supporting documents:

    a. Title of motion: Judgment Creditor Jason Frank Law, PLC's Emergency Motion to Dismiss

    b. Date of filing of motion: 03/8/2019

2. Pursuant to LBR 9075-1(b), movant also filed an Application for Order Setting Hearing on Shortened Notice
   (Application) together with supporting declaration(s):

    Date of filing of Application: March 8, 2019

3. %DVHGXSRQWKHFRXUW¶VUHYLHZRIWKHDSSOLFDWLRQit is ordered that:

    a.        The Application is denied. The motion may be brought on regular notice pursuant to LBRs.

    b.        The Application is granted, and it is further ordered that:


          This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2013                                                           Page 1                             F 9075-1.1.ORDER.SHORT.NOTICE
    Case 8:19-bk-10822-CB Doc 32 Filed 03/13/19 Entered 03/13/19 21:56:08                                                             Desc
                        Imaged Certificate of Notice Page 3 of 5


        (1)         A hearing on the motion will take place as follows:


                Hearing date: March 13, 2019                Place:
                Time: 1:30 p.m.                                 255 East Temple Street, Los Angeles, CA 90012
                                                                21041 Burbank Boulevard, Woodland Hills, CA 91367
                Courtroom: 5D
                                                                3420 Twelfth Street, Riverside, CA 92501
                                                                411 West Fourth Street, Santa Ana, CA 92701
                                                                1415 State Street, Santa Barbara, CA 93101

        (2)         No later than the deadlines given, telephonic notice of the hearing must be provided to all
                    persons/entities listed:

                (A) Deadlines:                         (B) Persons/entities to be provided with telephonic notice:
                Date: March 11, 2019
                                                          All relevant parties.
                Time: 5:00 p.m.

                                                                See attached page
                                                       (C) Telephonic notice is also required upon the United States trustee


        (3)         No later than the deadlines given, written notice of the hearing and a copy of this order must be
                    served upon all persons/entities listed using:       one of the methods checked         all of the
                    methods checked

              (A)        Personal Delivery             Overnight Mail                First class mail               Facsimile*              Email*

                (B) Deadlines:                         (C) Persons/entities to be served with written notice and a copy of this
                                                           order:
                Date: March 11, 2019

                Time: 5:00 p.m.                            All relevant parties.



                                                                See attached page
                                                       (D) Service is also required upon:
                                                           -- United States trustee (electronic service is not permitted)
                                                           -- -XGJH¶Vcopy personally delivered to chambers
                                                              (see Court Manual for address)




        This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2013                                                         Page 2                             F 9075-1.1.ORDER.SHORT.NOTICE
    Case 8:19-bk-10822-CB Doc 32 Filed 03/13/19 Entered 03/13/19 21:56:08                                                             Desc
                        Imaged Certificate of Notice Page 4 of 5
        (4)       No later than the deadlines given, a copy of the motion, declarations, and supporting documents (if any),
                  must be served on all persons/entities listed using:        one of the methods checked       all of the
                  methods checked
              (A)      Personal Delivery       Overnight Mail          First Class Mail        Facsimile*      Email*

                (B) Deadlines:                         (C) Persons/entities to be served with motion, declarations, supporting
                    Date: March 11, 2019                   documents:

                    Time: 5:00 p.m.                     All relevant parties.



                                                              See attached page
                                                       (D) Service is also required upon:
                                                           -- United States trustee (no electronic service permitted)
                                                           -- -XGJH¶Vcopy personally delivered to chambers
                                                              (see Court Manual for address)


        (5)         Regarding opposition to the motion

                    opposition to the motion may be made orally at the hearing

                    no later than the deadlines given, written opposition to the motion must be filed with the court and
                    served upon all persons/entities listed using:     one of the methods checked           all of the methods
                    checked
              (A)           Personal Delivery         Overnight Mail              First Class Mail                Facsimile*                Email*

                (B) Deadlines:                         (C) Persons/entities to be served with written opposition to the motion:
                    Date:                                  -- PRYDQW¶VDWWRUQH\RUPRYDQWLIPRYDQWLVQRWUHpresented by an
                                                              attorney)
                    Time:




                                                       (D) Service is also required upon:
                                                           -- United States trustee (electronic service is not permitted)
                                                           -- -XGJH¶Vcopy personally delivered to chambers
                                                              (see Court Manual for address)


        (6)         Regarding a reply to an opposition:

                    a reply to opposition may be made orally at the hearing.

                    no later than the deadlines given, a written reply to an opposition must be filed with the court and
                    served on all persons/entities listed using:        one of the methods checked           all of the methods
                    checked

              (A)           Personal Delivery         Overnight Mail              First Class Mail                Facsimile*                Email*




        This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2013                                                         Page 3                             F 9075-1.1.ORDER.SHORT.NOTICE
    Case 8:19-bk-10822-CB Doc 32 Filed 03/13/19 Entered 03/13/19 21:56:08                                                             Desc
                        Imaged Certificate of Notice Page 5 of 5

                (B) Deadlines:                         (C) Persons/entities to be served with written reply to opposition:
                 Date:                                     -- All persons/entities who filed a written opposition

                 Time:



                                                       (D) Service is also required upon:
                                                           -- United States trustee (electronic service is not permitted)
                                                           -- -XGJH¶V&RS\SHUVRQDOO\GHOLYHUHGWRFKDPEHUV
                                                              (see Court Manual for address)


        (7)       Other requirements:




        (8)       No later than the deadlines given, movant must file a Declaration of Notice and Service establishing
                  that telephonic notice, written notice, and service of the motion and this order was completed as set forth
                  above, and a jXGJH¶Vcopy of the Declaration of Notice and Service must be personally delivered to the
                  jXGJH¶VFKDPEHUV

                         at least 2 days before the hearing.

                         no later than:         Date: March 12, 2019               Time: 5:00 p.m.



    * Service by electronic means (facsimile or email) requires compliance with F.R.Civ.P. 5(b)(2)(E).

                                                                        ###




                Date: March 11, 2019




        This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2013                                                         Page 4                             F 9075-1.1.ORDER.SHORT.NOTICE
